Citation Nr: 1537864	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  15-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 29, 1962 to June 28 1965, and from July 30, 1965 to July 29, 1968.

This matter came to the Board of Veterans' Appeals (Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2014, a statement of the case was issued in December 2014, and a substantive appeal was received in January 2015.  This matter was remanded in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is presumed that the Veteran was exposed to herbicides during active service in the Republic of Vietnam.

2.  The evidence of record is against a finding that bladder cancer manifested during service or within a year of separation from service; against a finding that it is otherwise related to the Veteran's active service, to include herbicide exposure; and, against a finding that it is due to or aggravated by diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for an award of service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in May 2013 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the March 2015 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in June 2015 and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements and treatise material from the Veteran.  No additional evidence has been identified by the Veteran with regard to his bladder disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran asserts that his bladder cancer is due to herbicide exposure during active service in the Republic of Vietnam and/or due to or aggravated by his service-connected diabetes mellitus, type II.  See 06/19/2009 VBMS entry, Rating Decision - Narrative.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (2014).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 06/10/2014 VBMS entry, Certificate of Release or Discharge from Active Duty, DD Form 214.  

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of urinary bladder cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-13 (April 11, 2014);Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability. 

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for bladder cancer due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service treatment records are negative for complaints of or diagnoses of bladder cancer and the post-service medical evidence reflects that bladder cancer was diagnosed in or about 2004.  See 02/19/2013 VBMS entry, Medical Treatment Record Non-Government Facility.  This constitutes a period of over 35 years between service separation and diagnosis.  In this regard, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has submitted literature which discusses a relationship between bladder cancer and exposure to Agent Blue in Vietnam as a result of the arsenic contained within Agent Blue.  See 04/12/2014, VBMS entry, Correspondence; 12/18/2014 VBMS entries, Third Party Correspondence (marked with gavels); 12/22/2014 VBMS entry, Correspondence.  The submitted literature supports the presence of arsenic within Agent Blue and the possibility of developing bladder cancer as a result of exposure to arsenic.  The Veteran's representative has also cited to studies which discuss a relationship between arsenic and bladder cancer.  See 03/24/2015 VBMS entry, Third Party Correspondence.

In June 2015, a VA oncologist reviewed the Virtual folder and provided an etiological opinion.  See 06/30/2015 VBMS entry, C&P Exam.  The examiner acknowledged that the Veteran asserts that his bladder cancer is related to his service in Vietnam due to exposure to Agent Blue.  He states that Agent Blue contains arsenic and cites several health authorities that have classified arsenic and inorganic arsenic compounds as human carcinogens.  Further he states that "In 2004 Sandia National Laboratories - determined with irrefutable scientific evidence that DMC (arsenic acid) the primary component of Agent Blue caused Bladder Cancer in Vietnam veterans."  

The examiner referenced a 2004 operative report and a pathology report.  The examiner noted that the Veteran smoked 2-3 packs per day and quit about 1980.  A history of transitional cell carcinoma resection in 1990 was noted.  In 2004, a workup for hematuria showed multiple superficial small tumors in the upper posterior wall of the dome of the bladder.  He underwent TUBRT in April 2004.  Pathology showed multiple fragments of urothelial mucosa and submucosa showing low grade papillary urothelial carcinoma with no evidence of high grade papillary or flat urothelial carcinoma or invasive malignancy present.  As of 2015, there was no evidence of recurrence of bladder tumors.

The examiner cited to the Institute of Medicine Report on Veterans and Agent Orange, Update 2012, which considers all herbicides used in Vietnam, including Agent Blue.  Agent Blue was a mixture of cacodylic acid and the related cacodylate.  The IUPAC name is dimethylarsinic acid (DMA) and arsenic is in the +5 oxidative state in DMA.  As noted in the IOM report (page 87), because "there is no evidence that DMA is demethylated to inorganic arsenic in humans or other animals (Cohen et al., 2006), the committee chose not to consider the literature on inorganic arsenic for this report."  Specifically, arsenic acid is an inorganic arsenic compound.  Thus, the claimant's reference to elemental arsenic and inorganic arsenic compounds as carcinogens is not informative to a claim of causation of bladder cancer by DMA.  The conclusion of the IOM Report 2012 (page 526) regarding the association of bladder cancer and herbicide exposure in Vietnam (including Agent Blue) is that "there is inadequate or insufficient evidence to determine whether there is an association."  

The examiner explained that bladder cancer has several known causative agents, the most important of which is tobacco use.  The claimant was a smoker of 2-3 packs per day according to his medical records.  Smoking cessation leads to reduction of the increased cancer incidence but does not eliminate the increased risk of bladder cancer in former smokers.  From the IOM Report 2012 page 514: The most important known risk factor for bladder cancer is tobacco use, which accounts for about half the bladder cancers in men and one-third of them in women (Miller et al., 1996).  Occupational exposure to aromatic amines (also called arylamines), polycyclic aromatic hydrocarbons, and some other organic chemicals used in the rubber, leather, textile, paint-products, and printing industries is associated with higher incidence.  In some parts of Africa and Asia, infection with the parasite Schistosoma haematobium contributes to the high incidence.  Exposure to inorganic arsenic is also a risk factor for bladder cancer.  Although cacodylic acid is a metabolite of inorganic arsenic, as discussed in Chapter 4, the data are insufficient to conclude that studies of inorganic-arsenic exposure are directly relevant to exposure to cacodylic acid, so the literature on inorganic arsenic is not considered in this section.  From UpToDate (accessed June 2015):  Cigarette smoke is responsible for approximately one-half of cases of urothelial cancer in both men and women.  Occupational exposure to various chemical carcinogens is estimated to contribute approximately 20 percent of the bladder cancer burden.  Genetic effects may play a direct role in the initiation and progression of urothelial carcinoma.  Genetic factors may also modify the risk associated with exogenous agents, either through the activation or detoxification of potential carcinogens.  In summary, there is inconclusive evidence that Agent Blue or other herbicides from Vietnam service are causatively associated with bladder cancer while the claimant has exposure to a known causative agent (tobacco use).  Therefore, the examiner opined that it is less likely than not that the claimant's bladder cancer is related to his military service.

The Veteran has also submitted literature which discusses a relationship between diabetes mellitus as a predictor of cancer mortality, to include bladder cancer.  See 09/18/2014 VBMS entry, Third Party Correspondence.  Service connection is in effect for diabetes mellitus.  See 06/19/2009 VBMS entry, Rating Decision - Narrative; see also 38 C.F.R. § 3.310.  

The June 2015 examiner noted that studies of association of diabetes mellitus with bladder cancer have produced conflicting reports with some studies showing no association (for example, see Goossens ME et al. BMJ Open 2015 5:e007470 http://www.ncbi.nlm.nih.gov/pubmed/26033947) and other showing an association (e.g., Turati F, et al, Br J Cancer 2015 http://www.ncbi.nlm.nih.gov/pubmed/25996204).  However, tobacco use is recognized as a much more significant risk factor for bladder cancer and may confound the studies showing an association between bladder cancer and diabetes ("some residual confounding by tobacco, body mass index, or other unmeasured covariates may partly explain the association observed").  Even if there were a causative relationship between diabetes and bladder cancer, that cannot be the case for claimant where his bladder cancer was initially diagnosed many years before his diabetes.  Thus, the examiner opined that the Veteran's bladder cancer is less likely as not proximately due to or aggravated by his diabetes mellitus.  

The Board accepts the June 2015 VA opinion as being the most probative medical evidence on the subject, as it contains detailed rationale for the medical conclusions and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  As detailed by the examiner, the Veteran's tobacco use constituted his greatest risk factor for developing bladder cancer.  The examiner gave consideration to the treatise material and lay assertions of the Veteran regarding Agent Blue, and a relationship between bladder cancer and diabetes mellitus, but concluded that, based on a review of the medical records and relevant research materials, his bladder cancer was not caused by herbicide exposure or due to or aggravated by his diabetes mellitus.  

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between bladder cancer and herbicides/arsenics, and a relationship between bladder cancer and diabetes mellitus.  The Veteran has not presented any medical opinion evidence addressing these questions, but as the submitted medical literature afforded sufficient indication of the possibility of a link between herbicide agent exposure and the development of bladder cancer, and a suggestion of a link between diabetes mellitus and developing bladder cancer, this triggered the necessity of obtaining a VA opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As detailed hereinabove, the VA opinion was negative with regard to a relationship to herbicides and a relationship to his service-connected diabetes mellitus, type II.  

While medical treatise evidence can, in some circumstances, constitute competent medical evidence (see 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses), both Federal regulation and case law  preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Submission by the Veteran and his representative of multiple medical articles discussing a relationship between bladder cancer and herbicides, and bladder cancer and diabetes mellitus triggered obtaining a VA medical opinion.  The June 2015 VA examiner noted review of the medical articles submitted by the Veteran in formulating the negative opinions.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999). 

The articles and documents submitted and cited, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  Rather, the only medical opinion of record is from a VA oncologist who opined that his bladder cancer is not due to herbicide exposure nor his diabetes mellitus.  The medical articles submitted by the Veteran are insufficient to establish the required medical nexus opinions for causation.

The Board has considered the Veteran's contention that a relationship exists between his bladder cancer and his service, to include his belief that these disabilities are due to exposure to herbicides in service, and his assertion that a relationship exists between his bladder cancer and diabetes mellitus.  The Veteran, however, is not competent to offer an opinion as to the etiology of his bladder cancer as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Veteran's bladder cancer was not shown in service, and the most probative evidence does not indicate a causal link between his bladder cancer and active service, to include herbicide exposure, or to his service-connected diabetes mellitus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for bladder cancer.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bladder cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


